UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51832 SBT Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 20-4346972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 760 Hopmeadow Street, P.O. Box 248, Simsbury, CT 06070 (Address of Principal Executive Offices) (Zip Code) (860) 408-5493 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] -1- Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 30, 2013, the registrant had 888,674 shares of its Common Stock, no par value per share, outstanding. -2- TABLE OF CONTENTS SBT Bancorp, Inc. and Subsidiary Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Three Months Ended March 31, 2013 and 2012 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 8 Notes to Condensed Consolidated Financial Statements - (unaudited) 9 - 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 - 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 - 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33-34 SIGNATURES 35 EXHIBIT INDEX 36 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements SBT BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for share data) ASSETS 3/31/13 12/31/12 (unaudited) Cash and due from banks $ $ Interest-bearing deposits with the Federal Reserve Bank and Federal Home Loan Bank Money market mutual funds Federal funds sold Cash and cash equivalents Interest-bearing time deposits with other banks Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans Less allowance for loan losses Loans, net Premises and equipment Accrued interest receivable Other real estate owned Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ $ Savings and NOW deposits Time deposits Total deposits Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' equity: Preferred stock, senior non-cumulative perpetual, Series C, no par; 9,000 shares issued and outstanding at 3/31/13 and12/31/12; liquidation value of $1,000 per share Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 889,088 shares and 888,674 shares,respectively, at 3/31/13 and 888,724 shares and 888,310 shares, respectively,at 12/31/12 Treasury stock, 414 shares (7
